Peyton, C. J.,
delivered the opinion of the court.
The defendants in error on the first day of February, 1875, brought suit against plaintiff in error, J. Ash, on his acceptance of a bill of exchange for $85.45, and obtained a judgment for that sum on the 8th day of February, 1875,,in a court of justice of the peace.
On the 16th day of February, 1875, the defendants in error sued the said plaintiff before a justice of the peace on an open account for $125.92, and on the 22d day of February, 1875, obtained judgment thereon for that sum. And from this judgment of the justice of the peace an appeal was taken to the circuit court, which was moved by the plaintiff to dismiss the case for the want of jurisdiction in the justice of the peace. The circuit •court overruled this motion and rendered a judgment in favor of the defendants in error for the sum of $133.44, to reverse which this writ of error is now prosecuted.
The refusal of the circuit court to dismiss the cause for the want of jurisdiction in the justice of the peace is assigned for error.
It seems to be well settled by the former adjudications of this court, that a plaintiff shall not be permitted to split up or divide his claim so as to bring several suits at the same time within the jurisdiction of a justice of the peace. Where the suits are instituted at the same time, upon parts of the same claim, jurisdiction cannot thus be obtained.
In the case under consideration, the suits were instituted at different times, and upon different claims. The first suit was brought upon an acceptance of a bill o£ exchange, a contract very-different from that on which the second suit was founded. When the first suit was tried, no question as to the jurisdiction of the court was raised, and the court could not judicially know that the *103defendant in the court below was further indebted to the plaintiff. But the grounds of decision in this case are that the suits were brought at different times and upon different contracts and causes of action.
For these reasons, we think the court below did not err in overruling the motion to dismiss the cause for the want of jurisdiction in the justice of the peace.
The judgment is therefore affirmed.